     Case 2:20-cv-01077-ODW-JC Document 21 Filed 10/06/20 Page 1 of 1 Page ID #:326



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10     IZEA REED,                              ) Case No. 2:20-cv-01077-ODW-JC
11                                             )
                           Petitioner,         )
12                                             ) JUDGMENT
                     v.                        )
13                                             )
       STATE OF CALIFORNIA,                    )
14                                             )
                                               )
15                      Respondent.            )
       _______________________________         )
16
17          Pursuant to this Court’s Order Accepting Findings, Conclusions and
18 Recommendations of United States Magistrate Judge,
19      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus and this
20 action are dismissed without prejudice.
21
22          DATED: _October 6, 2020
23
24
                                     ___________________________________
25
                                     HONORABLE OTIS D. WRIGHT, II
26                                   UNITED STATES DISTRICT JUDGE
27
28
